Title: To George Washington from Edmund Randolph, 27 June 1794
From: Randolph, Edmund
To: Washington, George


                  
                     Sir
                     Philadelphia June 27. 1794.
                  
                  The appointment of Mr Pickering, which is mentioned in your favor of the 21st instant from George Town, was noted in my report on the laws. I mentioned the subject to the attorney-general, who promised to consider, whether a fresh commission was necessary. I have the honor of inclosing a new commission; and if it should appear to be improper or unnecessary, in the opinion of the law-officer, I will withold it until your return; otherwise I will deliver it to Mr Pickering.
                  The four years of the Marshal of North Carolina having expired, I take the liberty of inclosing a commission for him, prepared so as to prevent the necessity of its return hither for the seal; and of requesting you, after you have signed it, to put it into the inclosure, and have it sent to the post-office.
                  Nothing of consequence has occurred since my last of the 25th, except what is contained in the inclosed letter to Mr Fauchet; to which I have not yet received an answer. I have the honor, sir, to be with the highest respect and attachment yr mo. ob. serv.
                  
                     Edm: Randolph
                  
               